USDC IN/ND case 3:19-cv-00387-DRL-MGG document 4 filed 05/24/19 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


CITIZENS INSURANCE COMPANY OF
AMERICA and HANOVER INSURANCE                       Case No: 19-cv-00387-PPS-MGG
COMPANY                                             Hon. Philip P. Simon
                                                    Magistrate Judge: Michael G. Gotsch, Sr
        Plaintiffs,

v.

PANZICA BUILDING CORPORATION,
JENNIFER PENNINGTON, and JOSH
PENNINGTON,

      Defendants.
_____________________________________________________________________________/

                         HANOVER INSURANCE COMPANY’S
                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, and to enable the District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, Plaintiff Hanover

Insurance Company certifies as follows:

        The Hanover Insurance Company is a wholly-owned subsidiary of Opus Investment

Management, Inc., which is a wholly-owned subsidiary of The Hanover Insurance Group, Inc.

No publicly held corporation or entity owns 10% or more of The Hanover Insurance Group,

Inc.’s stock.

                                             Respectfully submitted,

                                             COLLINS EINHORN FARRELL PC

                                     BY:     s/Patrick D. Crandell
                                             Patrick D. Crandell
                                             4000 Town Center, 9th Floor
                                             Southfield, MI 48075
                                             (248) 355-4141
Dated: May 24, 2019                          patrick.crandell@ceflawyers.com
